Citation Nr: 1419006	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-45 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1982, September 1986 to February 1987, January 2004 to February 2005, and from January 2011 to December 2011, including service in Iraq from March to November 2011.  He had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.

The issues of entitlement to increased evaluations for a left ankle disability and a left shoulder disability and service connection for a right shoulder disability and right ankle bone spurs and osteoarthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

A low back disability, diagnosed as lumbar disc disease, was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as lumbar disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

On an April 2003 examination for reserve service the spine was normal.  Service treatment records from the third period of active service show that the Veteran complained of back pain in November 2004 and was diagnosed with chronic back pain.  At a November 2004 orthopedic evaluation there was a provisional diagnosis of herniated nucleus pulposus.  In December 2004 the Veteran complained of back pain and was diagnosed with intervertebral disc degeneration.  

In February 2005 the Veteran wrote on an initial medical review form that he had back pain.  At February 2006 VA treatment he reported chronic low back pain without radiculopathy that worsened over the past 4 years and was exacerbated by heavy lifting in Kuwait.  An MRI from May 2006 private treatment showed lumbosacral spondylosis.  On an August 2007 post-deployment health reassessment, he indicated that he had back pain related to service.  In June 2007 the Veteran had endoscopic surgery at L5-S1.  He reported in a November 2009 statement that he did not have a back disability prior to deployment.

The Veteran had a VA examination in October 2010 at which he reported a gradual onset of low back pain in 2002 and a severe exacerbation while deployed due to lifting heavy boxes, three slip and falls, and poor sleeping conditions.  He complained of residual pain and bilateral lower extremity radicular symptoms.  X-rays showed mild to moderate disc space narrowing at L5-S1.  The examiner diagnosed him as having a history of L5 herniated disc, status post decompression with residual right motor and sensory radiculopathy.  The examiner opined that it was less likely as not caused by or a result of service because the service record established a pre-existing lumbar condition prior to deployment and the service treatment records do not document objective findings consistent with a high energy or chronic repetitive injury to the lumbar spine.  Therefore, the symptoms were a result of the natural progression of a pre-existing lumbar disease.

The Veteran credibly testified at the February 2014 hearing that he started experiencing back problems in Kuwait when lifting heavy cartons.  He also fell a few times while performing his work inspecting ships and the pain started to worsen.  He was given anti-inflammatory medication during his service due to the back pain.  The Board cannot give probative value to the opinion from the VA examiner because a back disability was not noted when the Veteran's period of active service began in January 2004 and there is not clear an unmistakable evidence that he had a back disability prior to this service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Although there is some indication from the record that the Veteran had low back pain prior to 2004, at the April 2003 examination from reserve service the spine was normal.  Further, there was not any diagnosis related to the low back prior to his deployment to Kuwait.  The Veteran is competent to report that he experienced ongoing back pain after injuries in Kuwait, and the Board finds his reports to be credible.  Further, he was first diagnosed with a low back disability during active service and within approximately two years of that period of service underwent back surgery.  The record shows that the Veteran has continued to have back pain since the surgery.  Therefore, the Veteran has had recurrent back symptoms.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Service connection for a low back disability is warranted.  See 38 C.F.R. § 3.303(a).







ORDER

Service connection for a low back disability, diagnosed as lumbar disc disease, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


